             Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 Jason Nelson,                                     §
                          Plaintiff,               §
                                                   §                    CASE NO. 5:21-cv-00706
                                                   §
 v.                                                §
                                                   §
 Equifax Information Services, LLC;                §
 TransUnion, LLC; Synchrony Bank;                  §
 Credit Acceptance Corporation; and                §
 DOES 1 through 100 inclusive,                     §
                                                   §
                                                   §
                          Defendants.              §

       COMES NOW Plaintiff JASON NELSON (“Plaintiff”), an individual, based on
information and belief, to allege as follows:
                                         INTRODUCTION
       1.       This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress for
the unlawful and deceptive practices committed by the Defendants in connection with their
inaccurate, misleading, or incomplete reporting of Plaintiff’s debts.
       2.       Defendant Synchrony Bank (“Synchrony”) is not reporting Plaintiff’s account
accurately as settled or paid in full for less than full amount.
       3.       Defendant Credit Acceptance Corporation (“CAC”) is not reporting Plaintiff’s
account accurately since it was discharged in bankruptcy.
       4.       The United States Congress has found the banking system is dependent upon fair
and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking
system and unfair credit reporting methods undermine the public confidence that is essential to the
continued functioning of the banking system.
       5.       A pervasive and fundamental misunderstanding presently thrives in the United
States regarding the long-term impact that filing a consumer bankruptcy has on the consumer’s
creditworthiness. Specifically, consumers tend to believe that since a bankruptcy can be reported




 Page 1 of 22                            Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 2 of 22




on their credit report for ten (10) years, their creditworthiness will be ruined for the same length
of time. This is not true.
        6.      The majority of consumer debtors file a consumer bankruptcy to raise their FICO
Score and remedy their poor creditworthiness.
        7.      In fact, it is possible for consumer debtors to obtain a 700 FICO Score as soon as
twelve (12) months from filing a consumer bankruptcy (Chapter 7 or Chapter 13).
        8.      Creditors and lending institutions are aware of the misconception that filing a
consumer bankruptcy destroys the consumer’s creditworthiness of ten (10) years; however, to
perpetrate this bankruptcy myth, creditors intentionally and routinely ignore both industry
standards and FCRA requirements for accurately reporting bankruptcies, as well as the debts
included in those bankruptcies, to keep consumers’ credit scores low and their interest rates high.
        9.      Creditors know that deviating from recognized credit reporting standards and
FCRA requirements will make it difficult for consumers to raise their credit scores and improve
their creditworthiness.
        10.     This was not the intent of Congress when it enacted the Fair Credit Reporting Act
and the Bankruptcy Abuse Prevention and Consumer Protection Act.
                                   JURISDICTION & VENUE
        11.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
        12.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §
1681.
        13.     This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
        14.     Plaintiff alleges that, for purposes of establishing residency under 28 U.S.C. §
1391(b)(1), each named Defendant conducts sufficient business within the forum state and this
Court has personal jurisdiction over Defendants under 28 U.S.C. §§ 1391(c)(2) and 1391(d).
                                  GENERAL ALLEGATIONS
        15.     Plaintiff alleges that his Synchrony account was settled and legally paid in full for
less than the full amount in or about April of 2018, and thus is not currently past due. Despite the
fact the account was satisfied, Synchrony is reporting the account as “not more than four payments
past due” which is patently incorrect and misleading.




 Page 2 of 22                           Plaintiff’s Complaint
               Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 3 of 22




        16.     Plaintiff alleges that the CAC account was included in Plaintiff’s Chapter 7
bankruptcy filing in that the debt occurred pre-petition and was subsequently discharged. Despite
the fact the account was discharged, CAC is reporting the account as “60 days past due” which is
patently incorrect and misleading.
        17.     Plaintiff alleges that each and every Defendant is familiar with the FCRA
requirements and subscribes thereto.
        18.     Plaintiff alleges that each and every Defendant understands that deviation from the
FCRA requirements or credit reporting industry standards can, and often does, result in the denial
of credit, higher interest rates, and prompts a negative inference that would not be drawn if the
data were reported in accordance with the recognized standards.
        19.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed
knowingly, intentionally, and in reckless disregard of the unambiguous meaning of the FCRA,
regulatory guidelines on accurate reporting, and credit reporting industry standards to purposefully
undermine Plaintiff’s ability to repair his Credit Score.
        20.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were the
result of negligent policies, procedures, and an objectively unreasonable interpretation of the
FCRA, all which inevitably led to inaccurate, misleading, or incomplete credit reporting.
                                  FACTUAL BACKGROUND
        21.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      FICO, Inc.
        22.     FICO is a leading analytics software company with its principal headquarters in
San Jose, California. FICO has over 130 patents related to their analytics and decision management
technology and regularly uses mathematical algorithms to predict consumer behavior, including
credit risk.
        23.     The FICO Score has become the standard measure of consumer credit risk in the
United States and is used in ninety percent (90%) of lending decisions.
        24.     A FICO Score consists of a three-digit number summarizing a consumer’s credit
risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in
multiple FICO Score versions.




 Page 3 of 22                            Plaintiff’s Complaint
             Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 4 of 22




       25.      Base FICO Scores range from 300 to 850, while industry specific FICO Scores
range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
default.
       26.      Different lenders use different versions of FICO Scores when evaluating a
consumer’s creditworthiness.
       27.      There are twenty-eight (28) FICO Scores that are commonly used by lenders.
       28.      A consumer’s FICO Score is calculated based solely on information in consumer
credit reports maintained at credit reporting agencies (“CRAs”).
       29.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);
Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).
       30.      FICO does not control what information is provided on a consumer’s credit report.
Instead, the scoring models, or algorithms, are based on the premise that the information provided
by the CRAs is accurate and complies with both the FCRA requirements and credit reporting
industry standards.
       31.      There are five (5) key factors that a FICO Score considers: (1) payment history; (2)
amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.
       32.      Each of the five (5) factors is weighted differently by FICO.
       33.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to
payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates
to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent
(10%) relates to a consumer’s credit mix, which is the different types of debts reported.
       34.      Payment history refers to whether a consumer has paid their bills in the past, on
time, late, or missed payments. The more severe, recent, or frequent the late payment information,
the greater the impact on a FICO Score. Public record items, such as bankruptcy, foreclosure,
judgments, and wage garnishments are also considered part of a consumer’s payment history.
       35.      In factoring the severity of delinquent payments, a FICO Score considers how late
the payment continues to be, how much is owed, how recently this occurred, and how many
delinquent accounts exist.
       36.      Once a delinquent account has been remedied, the longer the account stays current
the more a consumer’s FICO Score should increase.




 Page 4 of 22                           Plaintiff’s Complaint
             Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 5 of 22




       37.      FICO Scores are entirely dependent upon information provided by data furnishers
(“DFs”), such as banks and other financial institutions, to CRAs.
       38.      The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies
similarly in terms of their impact on one’s FICO Score. Specifically, both Chapters have the same
level of severity with respect to their FICO Score and FICO uses the filing date, under both
Chapters, to determine how long ago the bankruptcy took place.
       39.      A FICO Score is a summary of your credit report. In simple terms, the FICO Score
is calculated by taking the five (5) factors (payment history, amount of debt, length of credit
history, new credit, and credit mix) for each account in a credit report and calculating a three digit
number for lenders to review. “When you apply for credit, lenders need a fast and consistent way
to decide whether or not to loan you money.” See https://www.myfico.com/credit-education/what-
is-a-fico-score. If a lender or employer did look past the FICO Score into a consumer’s reports,
chances are they either do not understand the tradeline meanings themselves, or, if they do and
realize something appears incorrect, they are incapable of recalculating the complex mathematical
algorithms in a FICO Score to take the found error into consideration. Therefore, most lenders and
employers do not review individual accounts, just a consumer’s FICO Score (or average of FICO
Scores) in order to make “quicker decisions”. See Id.
B.     Metro 2
       40.      The Consumer Data Industry Association (“CDIA”) is an international trade
association representing the consumer credit, mortgage reporting, employment and tenant
screening, and collection services industries.
       41.      The credit reporting industry has adopted a standard electronic data reporting
format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally
report debts in a particular manner.
       42.      The CDIA’s Metro 2 format is the credit reporting industry standard for credit
reporting. While CDIA’s Metro 2 format is intended to standardize credit reporting, this standard
is still subject to the FCRA’s requirement of maximum possible accuracy and completeness.
       43.      The credit reporting industry at large depends upon the Metro 2 format and the
CDIA’s recommendations for reporting debt.
       44.      The CDIA is experienced in credit reporting. In support of this allegation, Plaintiff
avers the following:



 Page 5 of 22                           Plaintiff’s Complaint
             Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 6 of 22




       a.        The CDIA offers a FCRA certificate program for all CRAs.
       b.        The CDIA offers a FCRA awareness program for all CRAs.
       c.        The CDIA offers a FCRA certificate program for DFs.
       d.        The CDIA offers a FCRA awareness program for DFs.
       e.        The CDIA offers a Metro 2 learning system to provide detailed instructions on the
                 use of Metro 2 format to ensure understanding of the reporting guidelines for each
                 field of the Metro 2 format as well as the relationship between multiple fields.
       f.        The CDIA hosts workshops developed and authorized by Equifax, Experian,
                 Innovis, and TransUnion.
       g.        The CDIA developed a credit reporting resource guide for accurately reporting
                 credit.
       45.       The CDIA’s Metro 2 format is accepted by all CRAs.
       46.       The credit reporting accepted industry standards for reporting Metro 2 accurately
are found in the CDIA’s credit reporting resource guide (“CRRG”).
       47.       The CRRG outlines the industry standards for reporting debts using Metro 2 format.
       48.       The CRRG is not readily available to the public. It can be purchased for $229.45.
       49.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will not
grant access to the guide unless the buyer represents an organization included in the Metro 2
Access Policy.
       50.       When FICO calculates credit scores, the algorithms use Metro 2 information based
on industry standards established by the CDIA.
       51.       The algorithms used by FICO in determining a consumer’s credit score are
premised on the Metro 2 data received comporting with the CDIA’s recommendations for accurate
credit reporting.
       52.       If the Metro 2 data received by FICO deviates from the FCRA requirements or
industry standards, an inaccurate or incorrect FICO Score results. If the resulting FICO Score is
lower, a consumer will be considered a higher credit risk resulting in less favorable lending terms.
C.     e-OSCAR
       53.       e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,
Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer
credit disputes.



 Page 6 of 22                            Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 7 of 22




       54.      When a consumer sends a dispute letter to a CRA, the CRA then sends an automated
credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.
       55.      The ACDV contains within it Metro 2 codes next to certain data fields associated
with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
D.     Bankruptcy Credit Reporting Industry Standards & Consumer Information
       Indicator
       56.      When a consumer files bankruptcy, certain credit reporting industry standards exist.
       57.      Certain Metro 2 data is regularly expected and calculated by FICO when
determining a consumer’s creditworthiness.
       58.      The Consumer Information Indicator (“CII”) is a critical field in the Metro 2 format
that indicates a special condition that applies to a specific consumer.
       59.      Under Metro 2, the CII must be reported on only the consumer to whom the
information applies.
       60.      It is the credit reporting industry standard to report a very specific CII upon the
filing of a consumer bankruptcy.
       61.      In the consumer bankruptcy context, CII Metro 2 Code “A” denotes that a petition
for Chapter 7 has been filed and is active, but no discharge has been entered.
       62.      CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed and is
active, but no discharge has been entered. This is usually translated on a consumer credit report as
“Wage Earner Plan” or “WEP” in the “Account Status” portion of a tradeline. Such reporting alerts
any potential lender that the account is no longer in a collectable status and is being handled by a
Chapter 13 trustee.
       63.      The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed, but
the chapter is undesignated/unknown.
       64.      The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
discharged.
       65.      The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
discharged. In addition, post discharged balances and past due balances should be updated to
reflect zero (0) balances. The payment history should also not reflect missed payments moving
forward.




 Page 7 of 22                           Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 8 of 22




        66.      The CII Metro 2 Code “R” denotes reaffirmation of a debt. In addition, completely
reaffirmed debts should report appropriate Account Status and account information as it applies
going forward.
        67.      The CII field is a critical field for consumers as it directly relates and impacts a
consumer’s creditworthiness.
        68.      The lack of a CII reported makes it appear that a consumer has not addressed
outstanding debt obligations through the bankruptcy process.
        69.      Furthermore, the lack of a CII reported suggests that creditors are free to collect
against a consumer as an individual, or that no stay exists to prevent in personam collection
activity.
        70.      Failure to report the correct CII indicator will prompt those making credit decisions
to draw a more negative inference than if the appropriate CII indicator were reported.
        71.      The FRCA permits a bankruptcy to be reported for ten (10) years from the date the
bankruptcy was filed.
        72.      A consumer’s FICO Score is directly related to the date on which a petition is filed
and acknowledged.
        73.      The bankruptcy’s impact on a consumer’s FICO Score lessens with the passage of
time.
        74.      Accordingly, the failure to reference the bankruptcy filing (CII field) and/or the
correct petition date results in a lower FICO Score, which in turn causes credit decision makers to
draw a more negative inference regarding a consumer’s creditworthiness.
E.      Plaintiff’s Debt was Discharged Pursuant to his Bankruptcy
        75.      Plaintiff filed a voluntary petition for Chapter 7 bankruptcy on May 21, 2020 in
order to repair his creditworthiness and FICO Score.
        76.      The Chapter 7 Trustee’s Report of No Distribution was entered on July 7, 2020.
        77.      Plaintiff’s bankruptcy was discharged on August 19, 2020.
F.      Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff
        Disputed to no Avail
        78.      On September 4, 2020, Plaintiff ordered a three-bureau credit report from Experian
to ensure proper reporting by Plaintiff’s creditors (the “September 4 Credit Reports”).




 Page 8 of 22                            Plaintiff’s Complaint
             Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 9 of 22




       79.      Plaintiff noticed adverse tradelines in his September 4 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with FCRA standards.
       80.      Plaintiff then disputed the inaccurate tradelines regarding the account with
Synchrony via certified mail to TransUnion and Equifax on or about September 23, 2020 (the
“Synchrony Dispute Letters”).
       81.      Plaintiff’s Synchrony Dispute Letters specifically put Synchrony on notice that
Plaintiff paid and settled the account, and that it should be updated.
       82.      Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
       83.      Plaintiff is informed and believes that TransUnion and Equifax each received
Plaintiff’s Synchrony Dispute Letters and, in response, sent Plaintiff’s disputes to Synchrony, as
the data furnisher, via an ACDV through e-OSCAR.
       84.      On October 30, 2020, Plaintiff ordered a second three-bureau credit report from
Experian to determine if his accounts were updated (the “October 30 Credit Reports”).
       85.      Plaintiff noticed adverse tradelines in his October 30 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with FCRA standards.
       86.      Plaintiff then disputed the inaccurate tradelines regarding the account with CAC
via certified mail to TransUnion, Equifax, and Experian on or about February 22, 2021 (the “CAC
Dispute Letters”).
       87.      Plaintiff’s CAC Dispute Letters specifically put CAC on notice that Plaintiff filed
for chapter 7 bankruptcy, received a discharged, and that Plaintiff’s account should be updated to
remove the past due payment status and balance.
       88.      Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
       89.      Plaintiff is informed and believes that TransUnion, Equifax, and Experian each
received Plaintiff’s CAC Dispute Letters and, in response, sent Plaintiff’s disputes to CAC, as the
data furnisher, via an ACDV through e-OSCAR.
       90.      On May 25, 2021, Plaintiff ordered a third three-bureau credit report from Experian
to determine if his accounts were updated.




 Page 9 of 22                           Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 10 of 22




        a.       Inaccuracy – Synchrony
        91.      Despite actual knowledge, Synchrony continued to report Plaintiff’s account,
beginning in 603220XXXXXX, to Equifax with a current payment status of “not more than four
payments past due.” This is patently incorrect as this account was settled and satisfied.
        92.      Plaintiff alleges that Synchrony did not investigate whether Plaintiff previously
settled and satisfied the account.
        93.      Synchrony did not update the tradeline to reflect that Plaintiff paid and settled the
account for less than the full amount.
        94.      Equifax and TransUnion both provided notice to Synchrony that Plaintiff was
disputing the inaccurate and misleading information, but Synchrony failed to conduct a reasonable
investigation of the information as required by the Fair Credit Reporting Act.
        95.      The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact the account was settled and satisfied) compared to its
reporting in order to determine if it complies with the maximum possible accuracy and
completeness standard of the FCRA.
        96.      Plaintiff alleges that Synchrony did not review if its reporting complied with the
unambiguous language of the FCRA or regulatory guidelines on accurate reporting under the
FCRA.
        97.      If Synchrony reviewed such standards, or its own internal records regarding
Plaintiff’s account, Synchrony would have seen that its reporting was not in compliance and was
therefore inaccurate or incomplete.
        98.      By reporting Plaintiff’s account with a current payment status tradeline of “not
more than four payments past due”, it appears to third parties viewing Plaintiff’s credit report that
the account was not paid or settled for less than the full amount but is instead still past due, which
is patently incorrect. Further, as Synchrony’s inaccurate reporting is being used to calculate
Plaintiff’s FICO Score, the FICO Score alone being what most lenders and employers use to
determine Plaintiff’s creditworthiness, it is misleading in such a way as to adversely affect credit
decisions.
        99.      Past due debts are far more injurious to a credit score than a satisfied debt. As
payment history (including payment status) makes up thirty-five percent (35%) of a consumer’s
FICO Score, and as most lenders approve or deny credit based on a consumer’s credit score (as



 Page 10 of 22                           Plaintiff’s Complaint
               Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 11 of 22




opposed to poring through each tradeline of every account listed to obtain context), the incorrect
payment status and bankruptcy references reported by Synchrony is effectively lowering Plaintiff’s
credit score, which adversely affects Plaintiff’s ability to obtain credit.
        100.     The lack of investigation and reporting of inaccurate and incomplete information
by Synchrony is unreasonable.
        b.       Inaccuracy – CAC
        101.     Despite actual knowledge, CAC continued to report Plaintiff’s account, beginning
in 939843XX, to TransUnion with a current payment status of “60 days past due”, and without
notation of the bankruptcy discharge. This is patently incorrect as this account was discharged in
bankruptcy.
        102.     Plaintiff alleges that CAC did not investigate whether Plaintiff filed for bankruptcy.
        103.     CAC did not update the tradeline to reflect that Plaintiff obtained a discharge in
bankruptcy.
        104.     TransUnion, Equifax, and Experian each provided notice to CAC that Plaintiff was
disputing the inaccurate and misleading information, but CAC failed to conduct a reasonable
investigation of the information as required by the Fair Credit Reporting Act.
        105.     Based on Plaintiff’s disputes, CAC should have known that Plaintiff received a
discharge in his bankruptcy proceedings.
        106.     The most basic investigation would include a simple review of its reporting in light
of the fact that Plaintiff filed a chapter 7 bankruptcy and received his discharged in order to
determine if the reporting complies with the maximum possible accuracy and completeness
standard of the FCRA.
        107.     Plaintiff alleges that CAC did not review if its reporting complied with the
unambiguous language of the FCRA or regulatory guidelines on accurate reporting under the
FCRA.
        108.     If CAC reviewed such standards, CAC would have seen that its reporting was not
in compliance and was therefore patently incorrect or incomplete.
        109.     CAC should have updated the CII to Metro 2 Code “E” to reflect the debt was
discharged in Plaintiff’s Chapter 7 bankruptcy and removed the past due payment status.




 Page 11 of 22                            Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 12 of 22




       110.      By continuing to report Plaintiff’s account to TransUnion with a past due payment
status, it appears to third parties viewing Plaintiff’s credit report that the account was not
discharged in bankruptcy and may still be collectible, which is inaccurate.
       111.      Further, as this inaccurate reporting is being used to calculate Plaintiff’s FICO
Score, the FICO Score alone being what most lenders and employers use to determine Plaintiff’s
creditworthiness, it is misleading in such a way as to adversely affect credit decisions.
       112.      As payment history (including payment status) makes up thirty-five percent (35%)
of a consumer’s FICO Score, and as most lenders approve or deny credit based on a consumer’s
credit score (as opposed to poring through each tradeline of every account listed to obtain context),
the incorrect payment status reported by CAC on the account is lowering Plaintiff’s credit score,
which adversely affects Plaintiff’s ability to obtain credit.
       113.      The lack of investigation and reporting of inaccurate and incomplete information
by CAC is unreasonable.
G.     Damages
       114.      Plaintiff pulled the credit reports at issue at a cost for access to the report, after the
dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.
       115.      As a result of the incorrect reporting, Plaintiff has incurred out-of-pocket expenses,
and has also suffered emotional harm, physical sickness, and excessive stress resulting in doubt as
to the effectiveness of the Bankruptcy Code, the Fair Credit Reporting Act, and the power of this
Court to preserve and perpetuate a fresh start as intended by Congress.
       116.      Plaintiff has been denied credit and is unable to rebuild his credit based on the
inaccurate reporting by Synchrony.
       117.      Plaintiff has been denied credit and is unable to rebuild his credit based on the
inaccurate reporting by CAC.
       118.      Synchrony’s and CAC’s actions, as alleged herein, are in direct violation of the Fair
Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
                                    FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                (Against Defendants and Does 1-100)
       119.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.



 Page 12 of 22                             Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 13 of 22




A.     TransUnion and Equifax Each Failed to Assure Credit Reporting Accuracy
       120.      TransUnion and Equifax (collectively, the “CRA Defendants”) each violated 15
U.S.C. § 1681e(b) by failing to establish and/or follow reasonable procedures to assure maximum
possible accuracy in the preparation of Plaintiff’s credit reports and the credit files it published and
maintained concerning Plaintiff.
       121.      Had Equifax maintained reasonable procedures to assure maximum accuracy, it
would never have never allowed Synchrony to report its account as described herein.
       122.      Had TransUnion maintained reasonable procedures to assure maximum accuracy,
it would never have allowed CAC to report its account as described herein.
       123.      TransUnion knew, or should have known, (1) that the CAC account was included
and discharged in bankruptcy, and (2) that the CAC account should not have been reported as past
due on account of the Chapter 7 discharge. Further, TransUnion knew, or should have known, that
this inaccurate and incomplete tradeline does not reflect maximum possible accuracy and
completeness as required by the FCRA.
       124.      Equifax knew, or should have known, (1) that the Synchrony account was paid or
settled for less than the full amount, and (2) that the account should not have been reported as past
due on account of the settlement payment satisfying the debt. Further, Equifax knew, or should
have known, that this inaccurate and incomplete tradeline does not reflect maximum possible
accuracy and completeness as required by the FCRA.
       125.      Congress specifically recognized the “elaborate mechanism developed for
investigating and evaluating credit worthiness, credit standing, credit capacity, character, and
general reputation of consumers.” Nayab v. Capital One Bank (USA), NA, 942 F. 3d 480, 492 (9th
Cir. 2019). The investigation and evaluation of Plaintiff’s credit worthiness, credit standing, credit
capacity, character and general reputation as a consumer are all damaged by the inaccurate
reporting Equifax and TransUnion each allowed.
       126.      As a result of the CRA Defendant’s violations of 15 U.S.C. § 1681e(b), Plaintiff
suffered actual damages, including but not limited to: damage to reputation, embarrassment,
humiliation, dissemination of inaccurate information, diminished credit and other mental and
emotional distress.




 Page 13 of 22                           Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 14 of 22




B.     Willful Violations
       127.      The CRA Defendants’ violations, as described herein, were willful; specifically,
the CRA Defendants have intentionally and purposefully set up a system where inaccuracies are
not only probable, but inevitable.
       128.      The CRA Defendants regularly, as a policy, ignore disputes by consumers and fail
to perform even a basic investigation regarding the disputes. Additionally, the CRA Defendants
regularly fail to forward disputes to data furnishers, thereby frustrating the entire dispute process.
       129.      To the extent the CRA Defendants do send consumer disputes, they send these
disputes to employees who do not live within the continental United States to hide or subvert a
consumer’s liability to confront the individual(s) directly responsible for approving accurate
reporting.
       130.      The CRA Defendants’ employees receive little to no training concerning how to
accurately report consumer debt.
       131.      Instead, the CRA Defendants’ employees are instructed to parrot whatever
information a data furnisher provides regardless of whether the information is accurate.
       132.      The CRA Defendants’ employees are regularly expected to review and approve
over ninety (90) disputes per day, rendering less than five (5) minutes to review, investigate, and
respond to each dispute received.
       133.      The CRA Defendants have intentionally set up this system in order to undermine,
hide, and otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
       134.      As a result of the CRA Defendants’ violations of 15 U.S.C. § 1681e(b), Plaintiff
suffered actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, dissemination of inaccurate information, diminished credit, and other mental and
emotional distress.
       135.      The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       136.      In the alternative, the CRA Defendants were each negligent, which entitles Plaintiff
to recover under 15 U.S.C. § 1681o.
       137.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by this Court pursuant to
15 U.S.C. § 1681n and § 1681o.



 Page 14 of 22                           Plaintiff’s Complaint
                Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 15 of 22




                                  SECOND CAUSE OF ACTION
        (Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1))
                                (Against Defendants and Does 1-100)
         138.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       Synchrony Failed to Reinvestigate Following Plaintiff’s Dispute
         139.     Pursuant to 15 U.S.C. §§ 1681s-2(b), data furnishers are prohibited from providing
any information relating to a consumer to any CRA if it knows, or has reasonable cause to believe,
that the information is inaccurate or misleading and requires data furnishers to update and/or
correct inaccurate information after a CRA notifies it of a consumer dispute.
         140.     Synchrony sent an Automated Universal Dataform (“AUD”) to the Credit
Reporting Agencies reporting Plaintiff’s account as past due. After Plaintiff satisfied or paid the
account in or about April of 2018, Synchrony sent an AUD to Experian to update the payment
status to reflect the account was “Legally paid in full for less than the full balance.” However, the
AUD Synchrony sent to TransUnion after the debt was satisfied continued to report the account
payment status at that time as “90 days past due,” and the AUD Synchrony sent to Equifax
continued to report the account payment status at that time as a “Not more than four payments past
due.”
         141.     After receiving the Synchrony Dispute Letters, Synchrony corrected its reporting
on the TransUnion account via ACDV to properly report the account as “Paid or paying as agreed.”
However, Synchrony did not correct the payment status on the Equifax report. Instead Synchrony
verified and re-reported the inaccurate payment status of “note more than four payments past due”
via ACDV to Equifax.
         142.     In the alternative, in the event Equifax failed to comply with its statutory duty to
forward Plaintiff’s dispute letter to Synchrony and Synchrony only received an ACDV from
TransUnion, Synchrony still had a duty to correct and update reporting to all credit bureaus under
15 U.S.C. § 1681s-2(b)(1)(D), which it failed to do.
         143.     The payment status reported in an AUD or ACDV represents the status of the
account at the time of sending the AUD or ACDV, and is not a historical contractual item (i.e.,
monthly payment, highest balance, payment history, etc.). Therefore, even in the event the account




 Page 15 of 22                            Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 16 of 22




was previously past due, if at all, it has no bearing on the account’s current pay status after the
account was paid or satisfied.
       144.      Once the account was satisfied, the account should be reported to reflect the
payment and satisfaction.
       145.      Synchrony violated 15 U.S.C. § 1681s-2(b) by either failing to conduct an
investigation or failing to conduct a reasonable investigation, and re-reporting misleading and
inaccurate account information.
       146.      Equifax and TransUnion both provided notice to Synchrony that Plaintiff was
disputing the inaccurate and misleading information; however, Synchrony either failed to conduct
any investigation or failed to conduct a reasonable investigation as required by the FCRA.
       147.      Based on Plaintiff’s disputes, review of its internal records on the account, and its
reporting to TransUnion and Experian, Synchrony should have known its account was paid and
satisfied, and ceased its inaccurate reporting.
       148.      Reporting a paid or satisfied debt as if it is currently past due is patently incorrect.
In addition, this incorrect reporting also adversely affects credit decisions. Past due or unpaid debts
are far more injurious to a credit score than a debt paid or satisfied. Payment history (including
payment status), at thirty-five percent (35%), is the heaviest weighted factor that goes into
calculating a FICO Score. Most lenders, employers, and other individuals who access a consumer’s
credit report approve or deny credit or employment based upon the reported FICO Score and do
not take the time to look through each tradeline of every account listed to obtain context. Therefore,
Synchrony’s reporting as described herein has a direct adverse effect on Plaintiff’s FICO Score
and her ability to rebuild her credit score and obtain new credit.
       149.      The lack of investigation by Synchrony, as required by the FCRA, is unreasonable.
B.     CAC Failed to Reinvestigate Following Plaintiff’s Dispute
       150.      Pursuant to 15 U.S.C. §§ 1681s-2(b), data furnishers are prohibited from providing
any information relating to a consumer to any CRA if it knows, or has reasonable cause to believe,
that the information is inaccurate or misleading and requires data furnishers to update and/or
correct inaccurate information after a CRA notifies it of a consumer dispute.
       151.      CAC sent an AUD to TransUnion, Equifax, and Experian reporting the account
payment status as past due. Once noticed of the bankruptcy proceedings, CAC continued to report
the current payment status as past due to each CRA.



 Page 16 of 22                            Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 17 of 22




       152.      After receiving the CAC Dispute Letters, CAC corrected its reporting on the
Equifax account via ACDV to properly report the account as “Included in bankruptcy,” and
corrected its reporting on the Experian account via ACDV to properly report the account as “Debt
included in or discharged through Bankruptcy Chapter 7…” However, CAC did not correct the
payment status on the TransUnion report. Instead CAC verified and re-reported the inaccurate
payment status of “60 past due” via ACDV to TransUnion and did not note the bankruptcy
discharge.
       153.      In the alternative, in the event TransUnion failed to comply with its statutory duty
to forward Plaintiff’s dispute letter to CAC and CAC only received an ACDV from Equifax and
Experian, CAC still had a duty to correct and update reporting to all credit bureaus under 15 U.S.C.
§ 1681s-2(b)(1)(D), which it failed to do.
       154.      The payment status reported in an AUD or ACDV represents the status of the
account at the time of sending the AUD or ACDV, and is not a historical contractual item (i.e.,
monthly payment, highest balance, payment history, etc.). Therefore, the fact that the account may
have previously been past due, if at all, has no bearing on its current pay status after a bankruptcy
discharge.
       155.      CAC violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable
investigation and re-reporting misleading and inaccurate account information.
       156.      TransUnion, Equifax, and Experian each provided notice to CAC that Plaintiff was
disputing the inaccurate and misleading information; however, CAC failed to conduct a reasonable
investigation as required by the FCRA.
       157.      Based on Plaintiff’s disputes, and its reporting to Experian and Equifax, CAC
should have known its account was included in Plaintiff’s Chapter 7 bankruptcy and ceased its
inaccurate reporting.
       158.      Reporting a discharged debt with a past due payment status is patently incorrect as
it appears that it is still collectible and outstanding. In addition, this inaccurate reporting also
adversely affects credit decisions. Payment history (including payment status), at thirty-five
percent (35%), is the single largest factor into calculating a Credit Score. Most lenders, employers,
and other individuals who access a consumer’s credit report approve or deny credit or employment
based upon the reported FICO Score and do not take the time to look through each tradeline of
every account listed to obtain context. Therefore, CAC’s reporting as described herein has a direct



 Page 17 of 22                           Plaintiff’s Complaint
                 Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 18 of 22




adverse effect on Plaintiff’s Credit Score and his ability to rebuild his credit score and obtain new
credit.
          159.     The lack of investigation by CAC, as required by the FCRA, is unreasonable.
C.        Willful Violations
          160.     Plaintiff alleges that Synchrony and CAC have each reported based upon
objectively unreasonable interpretations of the FCRA standards of credit reporting and regulatory
guidelines on how to accurately report under the FCRA.
          161.     Plaintiff further alleges that Synchrony and CAC have not properly trained those
directly investigating disputes on FCRA requirements or credit reporting industry standards and,
as such, have developed reckless policies and procedures.
          162.     Plaintiff alleges that rather than train its employees on accurate credit reporting,
FCRA requirements, and industry standards, Synchrony’s and CAC’s respective employees tasked
with reviewing disputes are expected to blanketly confirm the information being reported as
“accurate” instead of investigating the reporting.
          163.     In the alternative, Synchrony and CAC were each negligent, which entitles Plaintiff
to recover under 15 U.S.C. § 1681o.
D.        The CRA Defendants Each Failed to Reinvestigate the Disputed Information in
          violation of 15 U.S.C. § 1681i(a)(1)
          164.     Pursuant to 15 U.S.C. 1681i(a)(1), Equifax required to conduct a reasonable
investigation and to delete any information that was not accurate after receiving notice of
Plaintiff’s disputes regarding the Synchrony account.
          165.     Pursuant to 15 U.S.C. 1681i(a)(1), TransUnion required to conduct a reasonable
investigation and to delete any information that was not accurate after receiving notice of
Plaintiff’s disputes regarding the CAC account.
          166.     Thus, the CRA Defendants each failed to conduct a reasonable investigation and
correct the misleading and/or inaccurate statements on the accounts within the statutory time
frame.
          167.     The CRA Defendants are not passive entities bound to report whatever information
a data furnisher provides.
          168.     Plaintiff alleges the CRA Defendants are readily familiar with FCRA requirements
and credit reporting industry standards.



 Page 18 of 22                             Plaintiff’s Complaint
               Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 19 of 22




        169.     Based on the foregoing, Plaintiff alleges that the CRA Defendants can, and do,
suppress inaccurate information from being reported when data furnishers provide inaccurate
information.
        170.     The CRA Defendants can and do instruct data furnishers on how to properly report
certain accounts from time to time upon request from a data furnisher.
        171.     Equifax failed to conduct a reasonable investigation because any basic investigation
would have uncovered that Synchrony was not reporting its account at issue correctly.
        172.     Had Equifax conducted a proper investigation it could have closed or bookended
the Synchrony account by adding a notation on the credit report on its tradeline that the debt was
in fact paid or settled for less than the full amount.
        173.     However, Equifax continued to report the Synchrony account as described herein.
        174.     TransUnion failed to conduct a reasonable investigation because any basic
investigation would have uncovered that CAC was not reporting its account at issue correctly.
        175.     Had TransUnion conducted a proper investigation it could have closed or
bookended the CAC account by adding a notation on the credit report on its tradeline that the debt
was in fact included and discharged in Plaintiff’s Chapter 7.
        176.     However, TransUnion continued to report the CAC account as described herein.
        177.     The CRA Defendants, therefore, did not conduct even the most basic investigations
regarding credit reporting industry standards, otherwise the aforementioned would have been
uncovered.
                                   THIRD CAUSE OF ACTION
                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                               (Against Defendants and Does 1-100)
        178.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      The CRA Defendants Each Failed to Review and Consider all Relevant Information
        179.     The CRA Defendants each violated 15 U.S.C. § 1681i(a)(4) by failing to review
and consider all relevant information submitted by Plaintiff.
        180.     The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(4) have caused Plaintiff
to suffer actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, and other mental and emotional distress.



 Page 19 of 22                           Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 20 of 22




B.     Willful Violations
       181.      The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       182.      In the alternative, the CRA Defendants were each negligent in failing to review and
consider all relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15
U.S.C. § 1681o.
       183.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant to
15 U.S.C. § 1681n and § 1681o.
                                 FOURTH CAUSE OF ACTION
               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                               (Against Defendants and Does 1-100)
       184.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     The CRA Defendants Each Failed to Delete Disputed and Inaccurate Information
       185.      The CRA Defendants each violated 15 U.S.C. § 1681i(a)(5)(A) by failing to
promptly delete the disputed inaccurate items of information from Plaintiff’s credit file or modify
the item of information upon a lawful reinvestigation.
       186.      The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(5)(A) have resulted in
Plaintiff suffering actual damages, including, but not limited to: damage to reputation,
embarrassment, humiliation, and other mental and emotional distress.
B.     Willful Violations
       187.      The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       188.      In the alternative, the CRA Defendants were each negligent, which entitles Plaintiff
to recovery under 15 U.S.C. § 1681o.
       189.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant to
15 U.S.C. § 1681n and § 1681o.




 Page 20 of 22                           Plaintiff’s Complaint
              Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 21 of 22




                                      PRAYER FOR RELIEF
       190.      WHEREFORE, Plaintiff prays for judgment as follows:
           a. For preliminary and permanent injunctive relief to stop Defendants from engaging
                 in the conduct described above;
           b. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;
           c. Award punitive damages in order to deter further unlawful conduct pursuant to 15
                 U.S.C. § 1681n;
           d. Award attorneys’ fees and costs of suit incurred herein pursuant to 15 U.S.C. §§
                 1681n and 1681o;
           e. For determination by the Court that Defendant’s policies and practices are unlawful
                 and in willful violation of 15 U.S.C. § 1681n, et seq.; and
           f. For determination by the Court that Defendant’s policies and practices are unlawful
                 and in negligent violation of 15 U.S.C. § 1681o.


                                                       Respectfully submitted,


                                                       SCHUMACHER LANE PLLC

Dated: July 24, 2021                                   /s/ Kyle Schumacher
                                                       Kyle Schumacher
                                                       Attorneys for Plaintiff




 Page 21 of 22                           Plaintiff’s Complaint
            Case 5:21-cv-00706 Document 1 Filed 07/24/21 Page 22 of 22




                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.



                                                     SCHUMACHER LANE PLLC

Dated: July 24, 2021                                 /s/ Kyle Schumacher
                                                     Kyle Schumacher
                                                     Attorneys for Plaintiff




 Page 22 of 22                         Plaintiff’s Complaint
